17-11883-mg        Doc 118    Filed 11/18/19    Entered 11/18/19 13:26:08         Main Document
                                               Pg 1 of 5




  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------x
  In re                                                             :
                                                                    : Chapter 7
  FYRE FESTIVAL LLC,                                                :
                                                                    : Case No. 17-11883 (MG)
                                     Debtor.                        :
  ------------------------------------------------------------------x
              STIPULATION AND ORDER EXTENDING TRUSTEE’S TIME TO
                            ASSERT CLAIMS AND CAUSES OF ACTION
                                    AGAINST THE MATTE PARTIES

        This stipulation (the “Stipulation”) is made and entered into by and between Gregory

 Messer (the “Trustee”), in his capacity as chapter 7 trustee of the estate of Fyre Festival LLC, the

 above-captioned debtor (the “Debtor”), and Matte Finish, LLC and FM2010, LLC (collectively,

 the “Matte Parties” and together with the Trustee, the “Parties” or each a “Party”), as follows:

                                             RECITALS

        A.      On July 7, 2017 (the “Petition Date”), an involuntary chapter 7 petition under

 Chapter 7 of Title 11 of the United States Code (the “Bankruptcy Code”) was field against Fyre

 Festival by certain of its unsecured creditors.

        B.      On August 29, 2017, the Court entered an order for relief in Fyre Festival’s case

 [Docket No. 4].

        C.      On or around August 31, 2017, Gregory M. Messer was appointed interim trustee

 of the Debtor’s estate. On or about November 17, 2017, the Trustee presided over the first meeting

 of creditors pursuant to section 341(a) of the Bankruptcy Code and duly qualified and became the

 permanent trustee herein by operation of section 702(d) of the Bankruptcy Code.
17-11883-mg      Doc 118      Filed 11/18/19    Entered 11/18/19 13:26:08      Main Document
                                               Pg 2 of 5


        D.      The Trustee is investigating whether certain claims, including but not limited to

 claims and causes of action that exist under Chapter 5 of the Bankruptcy Code (collectively, the

 “Potential Claims”), may exist against the Matte Parties.

        E.      The deadline under section 546(a) of the Bankruptcy Code by which the Trustee

 must assert certain, but potentially not all, of the Potential Claims is August 29, 2019 (the

 “Deadline”).

        F.      The Trustee and Matte Parties entered into a Stipulation voluntarily extending the

 Deadline through and including September 9, 2019, which was “so ordered” by this Court on

 August 29, 2019 [Docket No. 100].

        G.      The Trustee and Matte Parties entered into a Stipulation further voluntarily

 extending the Deadline through and including September 23, 2019, which was “so ordered” by

 this Court on September 19, 2019 [Docket No. 106].

        H.      The Trustee and Matte Parties entered into a Stipulation further voluntarily

 extending the Deadline through and including November 18, 2019 (the “Tolling Period”), which

 was “so ordered” by this Court on September 20, 2019 [Docket No. 108].

        I.      The Trustee and Matte Parties intend to engage in discussions regarding the

 Potential Claims, but will be unable to do so before the Tolling Period expires. The Parties wish

 to further voluntarily extend the Tolling Period to avoid, if possible, the commencement of

 litigation if the Potential Claims can be resolved consensually.

                                          AGREEMENT

        NOW THEREFORE, relying specifically on the foregoing recitals and in consideration

 of the mutual promises and covenants contained herein, the Parties hereby stipulate and agree as

 follows:




                                                  2
17-11883-mg       Doc 118     Filed 11/18/19     Entered 11/18/19 13:26:08          Main Document
                                                Pg 3 of 5


        1.      Recitals Incorporated. The recitals and precatory phrases and paragraphs set forth

 above are hereby incorporated in full and made a part of this Stipulation.

        2.      Tolling. The Tolling Period is hereby extended from November 18, 2019 through

 and including January 17, 2020 (the “Extended Tolling Period”).

        3.      Defenses Limitation. Any and all applicable statutes of limitations, statutes of

 repose, the equitable doctrine of laches, and any other time-related defense or rule that is premised

 upon delay in filing, notifying or in taking any action (collectively, “Limitations Defenses”) to

 prosecute the Potential Claims, and any defense and/or counterclaims of the Debtor or Trustee

 specifically related to these time-related deadlines (collectively, the “Defenses”), shall be waived

 and tolled only during the Extended Tolling Period and the Extended Tolling Period shall not be

 used in calculating any Limitations Defenses applicable to the Potential Claims and the Defenses.

        4.      Preservation of Rights.       Except as specifically provided herein, the rights,

 obligations, positions, claims and defenses of the Parties hereto shall in no way be affected by this

 Stipulation and such rights, obligations, positions, claims and defenses are specifically reserved.

 The execution of this Stipulation, and/or anything contained herein shall not operate as an

 admission of liability or responsibility by the parties hereto and shall not be so construed, nor shall

 this Stipulation be used as evidence in any action or proceeding for any purpose other than the

 enforcement of the terms hereof. No independent claim or cause of action shall be created by this

 Stipulation; provided, however, that nothing contained in this Stipulation, including the foregoing

 provisions of this sentence, shall act in any way to limit or diminish the right of any Party to this

 Stipulation to seek to enforce this Stipulation.

        5.      Entire Agreement/No Oral Modification. The Parties represent that this Stipulation

 constitutes the entire agreement among them with respect to the subject matter hereof and that this




                                                    3
17-11883-mg       Doc 118      Filed 11/18/19    Entered 11/18/19 13:26:08           Main Document
                                                Pg 4 of 5


 Stipulation may not be changed, modified or altered in any way or manner, except in writing,

 signed by the party against which such change, modification or alteration is sought to be enforced.

         6.      Execution of Counterparts. This Stipulation may be executed in one or more

 counterparts, each of which shall be deemed an original but all of which together shall constitute

 one and the same instrument. Any signature delivered by a party via e-mail or telecopier

 transmission shall be deemed an original signature hereto.

         7.      Bankruptcy Court Jurisdiction/Choice of Law. The Bankruptcy Court shall retain

 jurisdiction with respect to all matters arising from or related to this Stipulation, including, without

 limitation, for purposes of enforcing the terms and conditions of this Stipulation. This Stipulation

 shall be governed by the laws of the State of New York.

         8.      No Waiver. No failure or delay by either Party in exercising any right, power, or

 privilege under this Stipulation or applicable law shall operate as a waiver by that Party of any

 such right, power or privilege.

         9.      Severability. The invalidity, illegality, or unenforceability of any provision of this

 Stipulation shall not affect any other provision of this Stipulation, which Stipulation shall remain

 in full force and effect and shall be construed as if such invalid, illegal, or unenforceable provision

 had never been contained herein.

         10.     Representations of Authority. The persons signing below each represents and

 warrants that he/she has the authority to enter into this Stipulation on behalf of the Party on whose

 behalf he/she so signs. The undersigned counsel, each represent that they have the full power and

 authority necessary to bind their respective clients to the terms of this Stipulation, in the same

 manner as if the clients have duly executed the same.




                                                    4
17-11883-mg    Doc 118     Filed 11/18/19    Entered 11/18/19 13:26:08       Main Document
                                            Pg 5 of 5


 Dated:   New York, New York                   Dated:   New York, New York
          November 15, 2019                             November 14, 2019

          ADELMAN MATZ, P.C.                            KLESTADT WINTERS JURELLER
                                                        SOUTHARD & STEVENS, LLP


    By: /s/ Sarah M. Matz                      By:      /s/ Fred Stevens
        Gary Adelman, Esq.                              Fred Stevens
        Sarah M. Matz, Esq.                             Christopher Reilly
        1173A Second Ave., Suite 153                    200 West 41st Street, 17th Floor
        Tel: (646)650-2207                              New York, New York 10036-7203
        Email: g@adelmanmatz.com                        Tel: (212) 972-3000
                sarah@adelmanmatz.com                   Fax: (212) 972-2245
                                                        Email: fstevens@klestadt.com
          Attorneys for the Matte Parties                       creilly@klestadt.com

                                                        Special Litigation Counsel to Gregory
                                                        M. Messer, Chapter 7 Trustee




 IT IS SO ORDERED.
 Dated: November 18, 2019
        New York, New York

                                            _____/s/ Martin Glenn_______
                                                   MARTIN GLENN
                                            United States Bankruptcy Judge




                                              5
